Citation Nr: 0620928	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-43 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension; and, if so 
whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran; Veteran's Spouse





ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a claim for service connection for 
hypertension.  In a December 2005 supplemental statement of 
the case, the RO reopened the claim and denied it on the 
merits. 

The veteran testified before the Board sitting at the RO in 
April 2006. 


FINDINGS OF FACT

1.  In August 2001, the RO denied the veteran's claim of 
service connection for hypertension.  The veteran did not 
perfect an appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the August 2001 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 

3.  The veteran's current hypertension is not related to 
service or any aspect thereof.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
hypertension.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

2.  Hypertension was not incurred in or aggravated during 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.104 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence to Reopen Claim

In August 2001, the RO denied the veteran's claim for service 
connection for hypertension because there was no evidence of 
the condition in service or that it was manifest to a 
compensable degree within a certain time period after 
service.  The veteran did not file a notice of disagreement 
within one year and the decision became final.  38 C.F.R. 
§ 20.302 (2005).

The veteran submitted a claim to reopen in November 2003.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In the February 2005 RO hearing, the veteran and his spouse 
stated that he had taken his own blood pressure in service, 
that he recognized that it was high, and that he had taken 
medication to which he had access as a corpsman.  The veteran 
identified several private physicians and facilities that 
provided medical care after service.  At the April 2006 
hearing, he stated that that he had applied for whole life 
and medical insurance within one year of discharge but had 
been turned down because of hypertension.  

The Board concludes that the information provided at the 
February 2005 and April 2006 hearings is new evidence because 
it was not previously considered by VA decision makers in 
August 2001.  The evidence is material because it relates to 
the reason for denial by suggesting a diagnosis in service 
and within one year after service.  The veteran also 
identified potential sources of documentation that could 
confirm the diagnosis and relationship to service, thus 
raising a reasonable possibility of substantiating the claim.  

Therefore, new and material evidence having been submitted, 
the claim for service connection for hypertension is reopened 
and the Board will determine whether service connection can 
be granted.  

Service Connection for Hypertension

The veteran seeks service connection for hypertension because 
he claims the condition first manifested in service and he 
was treated for the condition within one year following 
service.  The Board notes that the veteran was a Navy 
Hospital Corpsman Third Class with training as an X-ray 
technician.  The May 1969 Report of Discharge or Transfer, 
DD-214N, stated that a related civilian occupation is medical 
assistant. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.
 
In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Chronic diseases, including hypertension, may also be 
presumed to be service connected if the disease became 
manifest to a degree of 10 percent or more within one year of 
discharge.  38 C.F.R. § 3.303, 3.307.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  A rating of 10 percent is warranted if: 
diastolic pressure is predominantly 100 mm Hg or more; or 
systolic pressure is predominantly 160 mm Hg or more; or a 
person with a history of diastolic pressure of 100 mm hg or 
more requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

The veteran's service medical records are negative for any 
diagnosis or treatment for hypertension.  There are no 
entries of any blood pressure measurements during service.  
In the May 1969 discharge physical examination, blood 
pressure was recorded as 114/68 mm Hg.  In his April 2006 
hearing, the veteran and his spouse stated that he had taken 
his own blood pressure in service, that he recognized that it 
was high, and that he had taken medication to which he had 
access as a corpsman.  He stated that he did not seek care 
from a physician and did not make entries in his medical 
records because he was concerned that he might receive a 
medical discharge. 

The veteran identified several private physicians and 
facilities that provided medical care after service.  The 
veteran stated that he had been treated in 1969 at the Homer 
G. Phillips Hospital in St. Louis, Missouri, but the RO 
received no response after two requests for records of this 
treatment.  In letters in July 2000 and April 2004, Dr. S 
stated that he treated the veteran for hypertension since 
1970.  However, he stated that he retired from practice in 
1995 and that his records were no longer available.  

In a December 1982 hospital discharge report, Dr. H, a 
cardiologist, stated that the veteran was diagnosed with 
hypertension four years earlier.  In a January 2000 letter, 
Dr. L, an internist, stated that he had been treating the 
veteran for hypertension since October 1986 but that the 
veteran had reported a history of treatment since his early 
20's.  Dr. L stated that because of the early onset of the 
condition, "...it is conceivable that he may have had this 
present at the time that he was released from the Armed 
Forces in 1969."   Additional private and VA treatment 
records since 1986 showed a history of treatment for 
hypertension and a current diagnosis of the disease, but no 
other opinions on the etiology of the condition. 

At his April 2006 hearing, the veteran stated that he had 
applied for whole life and medical insurance within one year 
of discharge but had been turned down because of 
hypertension.  Although the Board delayed adjudication for 60 
days, no additional evidence of rejection of insurance 
coverage was received. 

The Board concludes that direct service connection for the 
veteran's current hypertension is not warranted since there 
is no competent medical evidence of a diagnosis of 
hypertension in service and no medical opinion that his 
current disease was related to events in service. 

The Board also concludes that presumptive service connection 
for the veteran's current hypertension is not warranted. 

The RO received no records to confirm the veteran's reported 
treatment at the Homer G. Phillips Hospital.  Dr. S stated 
that he treated the veteran for hypertension starting in 
1970.  However, with no surviving records, the start date for 
treatment was based on memory of events over thirty years 
earlier, and there is no evidence that the veteran's 
condition was adequately tested and met the requirements for 
a rating of 10 percent or more.  Although the records of 
treatment by Drs. H and L clearly show that the veteran was 
diagnosed with hypertension, the physicians' statements place 
the veteran's first diagnosis no earlier than 1978.  Dr. L's 
statement that hypertension existed in 1969 is conditional 
and speculative since he did not review medical records from 
1969.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

The Board does not find that the veteran's statements of 
self-diagnosis and treatment have sufficient credibility to 
rebut the negative history of hypertension in his service 
medical records.  Although the veteran had some basic medical 
training as a Navy corpsman and X-ray technician, his record 
showed that he had no training to competently diagnose and 
treat cardiovascular disease.  His duties, however, likely 
included making accurate data entries in medical records and 
directing patients to the appropriate medical professionals.  
Failure to do so in his own case diminishes the credibility 
of his history of self-treatment.  Finally, the veteran has 
not submitted evidence of rejection of medical and life 
insurance coverage because of hypertension. 

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of hypertension were first 
manifested many years after service and are not related to 
his active service or any incident therein. As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Here, the RO sent correspondence in 
February 2004 and March 2005 which discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, request to 
reopen the claim for service connection for hypertension is 
granted.

Service connection for hypertension is denied. 




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


